IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20078
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

STEPHEN ANENE EZEOKE,

                                         Defendant-Appellant


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-95-4014
                        - - - - - - - - - -
                           August 9, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellant Stephen Anene Ezeoke, #59812-079, appeals the

district court’s denial of his motion to vacate, set aside or

correct sentence pursuant to 28 U.S.C. § 2255, arguing

ineffective assistance of counsel, an improper guilty-plea

colloquy, and sentencing errors.   We affirm for essentially the

reasons given by the district court.   See United States v.

Ezeoke, Cr. No. H-92-104 (S.D. Tex. Nov. 15, 1995).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20078
                               - 2 -



     Ezeoke also argues that the district court erred by not

granting his motion for enlargement of time in which to file a

response brief.   This argument is moot as the response brief was

before the court when it denied Ezeoke’s post-judgment motion.

Finally, Ezeoke argues that the district court was biased.   This

court has reviewed the record and finds no bias.   An adverse

judicial ruling cannot, alone, show improper bias.   Liteky v.

United States, 114 S. Ct. 1146, 1157 (1994).

     Because Ezeoke cannot show a strong likelihood of success on

his constitutional claims or any exceptional circumstances

warranting relief, his motion for release pending appeal is also

denied.   See Calley v. Callaway, 596 F.2d 701, 702 (5th Cir.

1974).

     AFFIRMED.